 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL ALEM,                                      No. 2:17-CV-0343-KJM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

20                  The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7                  Plaintiff names the following as defendants: (1) the California Department of

 8   Corrections and Rehabilitation; (2) M. Curry; (3) J. Ojo; and (4) Eric Arnold. By separate order,

 9   the court has determined the complaint is appropriate for service on defendants Curry, Ojo, and

10   Arnold. The complaint is not, however, appropriate for service on the California Department of

11   Corrections and Rehabilitation. The Eleventh Amendment prohibits federal courts from hearing

12   suits brought against a state both by its own citizens, as well as by citizens of other states. See

13   Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This

14   prohibition extends to suits against states themselves, and to suits against state agencies. See

15   Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d

16   1040, 1045 (9th Cir. 1989). A state’s agency responsible for incarceration and correction of

17   prisoners is a state agency for purposes of the Eleventh Amendment. See Alabama v. Pugh, 438

18   U.S. 781, 782 (1978) (per curiam); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en

19   banc). The California Department of Corrections and Rehabilitation is immune and must be

20   dismissed as a defendant to this action.
21                  Because it does not appear possible that the deficiencies identified herein can be

22   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

23   the California Department of Corrections and Rehabilitation. See Lopez v. Smith, 203 F.3d 1122,

24   1126, 1131 (9th Cir. 2000) (en banc).

25   ///

26   ///
27   ///

28   ///
                                                        2
 1                  Based on the foregoing, the undersigned recommends that the California

 2   Department of Corrections and Rehabilitation be dismissed as a defendant to this action.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. Responses to objections shall be filed within 14 days after service of

 7   objections. Failure to file objections within the specified time may waive the right to appeal. See

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10

11   Dated: November 19, 2018
                                                            ____________________________________
12                                                          DENNIS M. COTA
13                                                          UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
